DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments filed with the Office on May 14th, 2021 in response to the Non-Final Office Action mailed on December 14th, 2021.  Per Applicant's response, Claims 1, 5, 16, & 21-22 have been amended and Claims 9-13 & 15 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-2, 5, 7-8, 16-17, & 20-22 now remain pending in the instant application.

Claim Objections
Claims 6, 9-13, 15-17, & 20-22 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1-2, 5, & 7-8 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.


Response to Arguments
Applicant's arguments filed May 14th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Horvath discloses a first chamber (below nut 41 shown in FIG. 3, and also discloses a second chamber 48 surrounding the plunger rod 33. But the apertures by which fluid moves into Horvath's second chamber 48 are the openings 49, positioned entirely above the ball of Horvath's valve, and thus the moving ball of that valve cannot "define both a valve entrance for fluid and debris to enter the valve from the first chamber and a valve exit for fluid and debris to escape the valve into the second chamber" as required by claim 1”, the Examiner must respectfully disagree.  Applicant ultimately alleges that the Horvath’s valve exit does not discharge fluid into the second chamber.  This argument is not well taken.  At the outset, the Examiner reminds Applicant that the valve exit in Horvath is interpreted as the narrow gap/restriction formed between the peripheral surface of the ball 43 and the cage 44 when the ball 43 is lifted from the seat.  Fluid that exits from this location will then flow through the openings 49 to ultimately reach the second chamber 48.  Applicant alleges that Horvath’s openings 49 form the valve exit (i.e. not the ball 43), but respectfully, this is simply not the case.  The office action makes clear that the exit of the valve is formed between the ball 43 and the cage 44.  As such, Applicant’s argument directed toward the openings 49 as the valve exit are rendered essentially moot as it relates to the current rejections at hand.  It is further noted that given Applicant’s current argument, it appears that Applicant is interpreting Claim 1 as requiring the valve exit to discharge fluid and debris directly into the second chamber.  However, respectfully, such an arrangement in not required in the claims.  In other words, as currently recited in Claim 1, so long as fluid leaves the valve exit and reaches the second chamber (whether directly or indirectly), the claim limitations are met.  In Horvath, the Examiner readily admits that the fluid leaving the valve exit must directly into the second chamber, then such a specific arrangement must be positively recited within the claims.  Given all of these facts, Applicant’s argument is not persuasive.

In regards to Applicant’s argument that “applicant notes that this is the very distinction upon which the PTAB determined that claim 1 distinguished over Corson - the reference used against the claims in a final office action previously made against the claims. The Examiner was reading claim 1 on Horvath merely by pointing to the internal space within the plunger rod 33 as the claimed "second chamber." As amended, this reading is no longer permissible; therefore, the doctrine of res judicata applies based upon the decision of the PTAB, and claim 1 as amended distinguishes over Horvath, as do it dependent claims 2, 5, 7, and 8”, the Examiner must respectfully disagree.  Applicant ultimately alleges that the logic used in the PTAB decision of September 25th, 2020 for reversing the previous Corson rejections is applicable in the same manner for the new Horvath rejections.  Respectfully, this is simply incorrect.  At the outset, the Examiner respectfully notes that the previously applied Corson reference and the newly applied Horvath reference have very different valve structures that cannot be analyzed in identical fashion.  In Corson, the valve ball was not retained within a cage; instead, it was free to float upwards within the piston to a much larger degree.  In Horvath, the valve ball 43 is restricted to a small vertical space by cage 44.  Due to this cage structure 44, the valve exit is, in fact, formed by the peripheral surface of the ball 43 in the manner claimed by Applicant.  The Examiner reminds Applicant that the earlier PTAB decision concluded that the valve exit, as claimed and described in Applicant’s specification, must be “the most restrictive space where fluid and debris can escape the valve” (see pages 3-4 of the PTAB decision of September 25th, 2020).  In view of this fact, the Examiner respectfully 

In regards to Applicant’s argument that “Like Horvath, the Examiner reads the claimed "second chamber" on the chamber internal to the plunger 5 of Wegmann, but the applicant has amended claim 1 to specify that the second chamber is "surrounding the plunger." Again the doctrine of res judicata prevents the Examiner from reading claim 1 on the pump of Wegmann. See Decision on Appeal at pages 4-5”, the Examiner must respectfully disagree.  The Examiner would direct Applicant to the response noted previously above regarding Horvath, as the same logic applied here. In particular, Applicant appears to allege that Wegmann’s openings 43 form the valve exit (i.e. not the ball 41), but respectfully, this is simply not the case.  The office action makes clear that the exit of the valve is the narrow gap/restriction formed between the peripheral surface of the ball 41 and the inner wall of valve passage 49.  As such, Applicant’s argument directed toward the openings 43 as the valve exit are rendered essentially moot as it relates to the current rejections at hand.  It is further noted that given Applicant’s current argument, it appears that Applicant is interpreting Claim 1 as requiring the valve exit to discharge fluid and debris directly into the second chamber.  However, respectfully, such an arrangement in not required in the claims.  In other words, as currently recited in Claim 1, so long as fluid leaves the valve exit and reaches the second chamber (whether directly or indirectly), the claim limitations are met.  In Wegmann, the Examiner readily admits that the fluid leaving the valve exit must directly into the second chamber, then such a specific arrangement must be positively recited within the claims.  Given all of these facts, Applicant’s argument is not persuasive.

In regards to Applicant’s argument that “This limitation is not disclosed by Corson, where its valves are merely a cylindrical construction of members 22 and/or 34 with a width much greater than the diameter of either of balls 23 or 38. The same is true of Horvath (see valve seat 36 with flange 37 and threaded member 40). Therefore, claim 16 patentably distinguishes over the cited prior art, as do its respective dependent claims 17 and 20-22”, the Examiner notes that Applicant’s argument here refers to outdated rejections that are no longer being applied, thus rendering this argument moot.

Claim Objections
Claims 16-17 & 20-22 are objected to because of the following informalities:  
Claim 16, line 16 should read “and the ball valve is formed as a ball”
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,354,265 to Horvath.

    PNG
    media_image1.png
    882
    597
    media_image1.png
    Greyscale
                          
    PNG
    media_image2.png
    933
    267
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1 & 3 shown immediately above, Horvath discloses:

(1)	A pump (Fig. 1) comprising: (a) an outer housing (24) defining an enclosure (“a pumping cylinder”; col. 3, lines 35-36); (b) an inlet (31) for admitting fluid into said outer housing and an 

In regards to Claim 2, there is no valve at the outlet (65) (as shown in Fig. 1).
In regards to Claim 5, there is a seal (46) for the valve (35) (seen in Fig. 3).
 	In regards to Claim 7, said first fluid pressure (i.e. the suction pressure) controls fluid uptake through said inlet (col. 6, lines 7-26).
In regards to Claim 8, the outer housing (24) comprises an elongate chamber (i.e. the elongated cylindrical chamber formed therein; clearly seen in Fig. 1) having a first end (i.e. a bottom end) and a second end (i.e. a top end) (Fig. 1).

Claim(s) 1, 5, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,906,845 to Wegmann.

    PNG
    media_image3.png
    948
    556
    media_image3.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 2 shown immediately above, Wegmann discloses:

(1)	A pump (1; Fig. 2) comprising: (a) an outer housing (3) defining an enclosure (cylinder 9); (b) an inlet (16) for admitting fluid into said outer housing and an outlet (29) for expelling fluid from said outer housing; (c) a plunger (5) for selectively modulating a first fluid pressure (i.e. a suction pressure), said first fluid pressure associated with a first chamber proximate said inlet 

In regards to Claim 5, there is a seal for the valve (the seal is not labeled, but is clearly shown in Figure 2 surrounding the piston head 39, adjacent to the valve).
 	In regards to Claim 7, said first fluid pressure (i.e. the suction pressure) controls fluid uptake through said inlet (col. 2, lines 15-42).
In regards to Claim 8, the outer housing (3) comprises an elongate chamber (i.e. the elongated cylindrical chamber formed therein; clearly seen in Fig. 2) having a first end (i.e. a bottom end) and a second end (i.e. a top end) (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,906,845 to Wegmann in view of US 2,137,402 to Hoferer et al.
In regards to Claim 16, and with particular reference to Figure 2 shown previously above, Wegmann discloses:

(16)	A pump (1; Fig. 2) comprising: (a) an outer housing (3) defining an enclosure (cylinder 9); (b) an inlet (16) for admitting fluid into a first chamber (C1) of said outer housing and an outlet (29) for expelling fluid from a second chamber (C2) of said outer housing; (c) a plunger (5), said plunger selectively isolating (i.e. fluidly) said first chamber from said second chamber by operating a ball valve (41) having a length defined along the direction of flow of fluid through the valve (the vertical length of ball valve 41 is apparent in Fig. 2), the plunger capable of a first directional movement (i.e. upward) and a second directional movement (i.e. downward) 

Although Wegmann discloses the majority of Applicant’s recited invention, he does not further disclose that the ball valve is laterally bounded over a major portion of its length by at least two vertical support members defining a width of the valve transverse to and across the vertical support members, and the ball valve has a ball with a diameter greater than the width (although Wegmann discloses at least one support member bounding the ball 41 to form the valve passage 49, it is not readily apparent if multiple support members exist).
However, as denoted in previous office actions, Hoferer et al. (Hoferer) remedies the deficiency of Wegmann.  In particular, Hoferer discloses another ball valve construction including a travelling ball valve (14) of a reciprocating pump plunger (10, 11), wherein the ball valve (14) has a length defined along the direction of flow of fluid through the valve (the vertical length of the ball valve 14 is apparent in Fig. 1).  Hoferers’s ball valve (14) further includes a plurality of vertical support members (i.e. ribs 15; Fig. 2) surrounding the ball valve (14).  As seen best in Fig. 1, the ball valve (14) is laterally bounded over a major portion of its length by at least two vertical support members (15) defining a width (i.e. a circumferential width) of the valve transverse to and across the vertical support members, wherein the ball valve (14) has a ball with a diameter greater than the width (this width relationship is readily apparent in Figs. 1-3; the diameter of the ball 14 is much greater than the width of each rib 15).  Hoferer discloses that the plurality of support ribs 15 (i.e. support members) dampens the swirling motion of the fluid through the valve and guides the ball 14 reliably to the seat 13.  Therefore, to one of ordinary skill 

In regards to Claim 17, Wegmann’s inlet (16) includes a primary check valve (17).
In regards to Claim 21, Wegmann’s plunger (5) (which includes the valve 41 at its lower end) isolates a first fluid pressure (i.e. a suction pressure) associated with a location proximate to said inlet (via the valve 41).
In regards to Claim 22, Wegmann’s plunger (5) (which includes the valve 41 at its lower end) isolates a second fluid pressure (i.e. a discharge pressure) associated with a location proximate said outlet (via the valve 41).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegmann-Hoferer as applied to claim 16 above, and further in view of US 1,746,524 to Corson.
	In regards to Claim 20, although Wegmann discloses that his pump is a double-acting pump that discharges fluid on both plunger strokes, he does not specifically disclose that the volume of the second chamber (C2) is approximately half of the volume of the first chamber (C1) (Wegmann does not disclose any particular volume relationship between the two chambers).


Conclusion
Applicant's amendments filed on Jun 13th, 2018 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC